UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 98-31377
                            Summary Calendar



                             FRED ROSS, JR.,

                                                   Plaintiff-Appellant,


                                 VERSUS


                 SCHOOL BOARD VERNON PARISH, ET AL.,


                                                  Defendants-Appellees.



           Appeal from the United States District Court
               for the Western District of Louisiana
                            (96-CV-1586)


                              June 11, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

      In this employment discrimination action, plaintiff complained
that the school board refused to promote him to an assistant

principal position because of his race.        Defendants filed motions

to   dismiss   and   for   summary   judgment.     Defendants   attached

affidavits to their motions for summary judgment negating any

discriminatory reasons for their hiring decision for this position.


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The plaintiff failed to respond to the motion and rested on his

pleadings.      The   district   court   granted   summary    judgment   to

defendants.

     On appeal, the plaintiff argues that the district court should

have warned him of the possible consequences of his failure to

respond to the defendants’ summary judgment motion.          The plaintiff

was represented by counsel intermittently during the two-year

course of this litigation in the district court.             He had ample

opportunity to develop the facts in support of his claim.        Although

plaintiff was not represented when defendants filed their motion,

the record does not reflect that he was indigent nor did he offer

any other justification for his failure to have counsel handle his

suit.      Under these circumstances, the district court was not

required to give specific warnings of the dangers of lack of

counsel.    It is also noteworthy that appellant, who is represented

on appeal, makes no representations of facts he could develop in

opposition to the motion, if he were given an opportunity to do so.

     AFFIRMED.




                                    2